Armstrong, J.
¶32 (dissenting) — Samuel Donaghe’s continuing disenfranchisement while confined as a sexually violent predator at the Special Commitment Center (SCC) is patently unfair and unlawful. I respectfully dissent.
¶33 The majority reasons that Donaghe’s disenfranchisement arises from his failure to complete his felony sentence and not from his commitment at the SCC. I disagree. Although the reason for Donaghe’s initial disenfranchisement was his felony conviction, the sole reason for his continuing disenfranchisement is his SCC commitment. Donaghe would have regained his voting rights long ago had it not been for his confinement as a sexually violent predator.
¶34 Donaghe’s civil commitment therefore perpetuates a sentence condition that does not serve its purposes. SCC commitments are civil in nature. In re Det. of Petersen, 138 Wn.2d 70, 78, 980 P.2d 1204 (1999). “[T]he goals of civil and criminal confinement are quite different; the former is concerned with incapacitation and treatment, while the latter is directed to retribution and deterrence.” In re Pers. *114Restraint of Young, 122 Wn.2d 1, 21, 857 P.2d 989 (1993). Disenfranchisement has a punitive purpose. See State v. Schmidt, 143 Wn.2d 658, 683, 23 P.3d 462 (2001) (Johnson, J., dissenting) (loss of liberty, property, the right to vote, and the right to possess a firearm collectively encompass the punishment the State imposes on a convicted felon). The civil commitment goals of incapacitation and treatment are intended to be distinct from punishment; disenfranchisement does nothing but continue to punish a sexually violent predator. See Young, 122 Wn.2d at 21-22 (civil commitment goals are distinct from punishment and have been so regarded historically).
¶35 Furthermore, SCC commitments are of indefinite duration, persisting until the person no longer meets the definition of a “sexually violent predator” or until conditional release to a less restrictive alternative is appropriate. RCW 71.09.060(1). Unconditional discharge is a rarity among SCC residents. Jonathan Martin, Violent Predator’s Freedom Would Be a First, Seattle Times, Jan. 9, 2008. More likely is conditional release to a less restrictive alternative, which requires a preliminary court finding that the person is willing to comply with supervision requirements imposed by the Department of Corrections (DOC). RCW 71.09.092.
¶36 Donaghe’s continuing disenfranchisement is inconsistent with the goals of his current commitment. Furthermore, that disenfranchisement is of indefinite duration, as there is no way of knowing when or if Donaghe will be released from the SCC. If he is released to a less restrictive alternative, Donaghe will be subject to DOC supervision under conditions far more stringent than any imposed as part of his one-year term of community placement. See Martin, supra (upon release to a less restrictive alternative, former SCC resident had to comply with 48 conditions); RCW 71.09.092. And, because such release would be of indefinite duration as well, Donaghe may never be in a position to fulfill his one year of community placement obligation and regain the right to vote.
*115¶37 The legislature has addressed this untenable situation in its recent amendments to RCW 29A.08.520. Laws of 2009, ch. 325, § 1. These amendments provisionally restore the right to vote to persons who have not fully satisfied their felony sentences as long as they are not under DOC authority. RCW 29A.08.520(1). Under the revised statute, a person is under DOC authority if he is serving a sentence of confinement in DOC custody or is subject to “community custody” as defined in RCW 9.94A.030. RCW 29A.08.520(7).
¶38 Donaghe is not currently under DOC authority or subject to community custody. See RCW 71.09.060(1) (SCC residents are in the custody of the Department of Social and Health Services). Consequently, Donaghe should be entitled to vote at least as of the effective date of the 2009 amendments to RCW 29A.08.520.
Review granted at 168 Wn.2d 1010 (2010).